Citation Nr: 0333839	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for dysplasia.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for headaches. 


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1981 to 
February 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied entitlement to 
service connection for an anxiety disorder and dysplasia, and 
granted service connection for hemorrhoids and headaches, 
assigning a noncompensable rating for each condition.  The 
veteran appeals for service connection for an anxiety 
disorder and dysplasia, and for compensable ratings for 
hemorrhoids and headaches.

The present Board decision addresses the issues of service 
connection for dysplasia, and entitlement to a compensable 
rating for hemorrhoids.  The remand at the end of the 
decision addresses the issues of service connection for an 
anxiety disorder, and entitlement to a compensable rating for 
headaches.


FINDINGS OF FACT

1.  Dysplasia of the cervix during service was acute and 
transitory, and resolved without residual disability.  
Medical evidence shows there is no current dysplasia.

2.  Service-connected hemorrhoids are no more than mild or 
moderate.   On last examination, there were skin tags from 
prior hemorrhoids, but there were no current active 
hemorrhoids.


CONCLUSIONS OF LAW

1.  Claimed dysplasia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1981 through February 2001, at which point she 
retired based on completion of 20 years of service.  Her 
service medical records show that she was diagnosed with mild 
dysplasia in March 1994.  Pap smears from October 1994, March 
1995, June 1996, January 1997, and June 2000 were 
satisfactory or within normal limits.  Treatment records show 
complaints of headaches, both vascular and migraine, in 1994, 
1998, 1999, and 2000.  Records from May 1999 show complaints 
of anxiety symptoms, following an indication of increased 
stress at work.  An assessment of anxiety was made in May 
1999.  In June 1999, it was indicated that medication was 
helping with her anxiety, and she had decreased stress at 
work and was sleeping better.  She reported that she felt 
more in control of her emotions.  An examination given for 
discharge from service noted evidence of a past hemorrhoidal 
problem.  

In December 2000, the veteran filed her claims for service 
connection for an anxiety disorder, dysplasia, hemorrhoids, 
and headaches.

The veteran was given several VA examinations in March 2001.  
In a rectum and anus examination, she stated that she 
developed moderate hemorrhoids when she was pregnant in 1996.  
She said she was treated for the problem with an analgesic 
hemorrhoid cream and had experienced intermittent hemorrhoid 
episodes since that time.  Physical examination revealed the 
presence of skin tags in the perianal area which were 
remnants of past hemorrhoids.  She stated that she had 
experienced bleeding when her hemorrhoids were active.  She 
did not have any fecal leakage or involuntary bowel 
movements, and had good sphincter control.  There was no 
evidence of anemia or fissures.  There were no active 
hemorrhoids but she had skin tags in the perianal area from 
prolapse of previous hemorrhoids.  The size of the rectum and 
anus was normal and there was no evidence of bleeding.  The 
examiner's diagnosis was intermittent recurrent hemorrhoids 
from hemorrhoids associated with a 1996 pregnancy.  

Also in March 2001, the veteran was given a VA neurological 
examination.  She stated that she had experienced headaches 
for approximately 10 years.  She said there was no 
significant pattern for the headaches.  She reported a recent 
headache which was incapacitating.  She reported that at 
other times she had stress-type or tension-type headaches.  
She said her headaches caused pain over her forehead, 
bitemporal area, and the back of her head.  She denied any 
aura.  She said she took Tylenol for these headaches and was 
able to get rid of them.  She reported occasional headaches 
around her eyes and temple area and also in the sinus area.  
She described the pain as a throbbing pain, but sometimes as 
a sharp and shooting pain.  The shortest time her headaches 
lasted was for four hours, and the longest time was all day.  
She said she could not function when she got a bad headache, 
which could be once a month.  She reported that her headaches 
had become worse over the years and had also become more 
frequent.  She reported no nausea or vomiting.  She indicated 
mild blurry vision with her headaches.  Sometimes her 
headaches were associated with photophobia.  She reported no 
tingling, numbness, or weakness of the extremities.  Her 
neurological examination was within normal limits.  The 
examiner's impression was chronic headaches of a mixed type, 
both tension and migraine.  The examiner noted that she 
reported headaches about once a week, and she reported bad 
headaches which prevented her from functioning about once a 
month.  

The veteran was also given a VA mental examination in March 
2001.  She reported that she did not have any treatment for 
psychiatric problems while she was in the military.  She said 
that she experienced an onset of anxiety symptoms in 1999.  
She felt these symptoms were in relation to work stress and 
said that many of these symptoms subsided within a year as 
her work stressors resolved.  She said she was given 
medication during this time to help with her anxiety.  
Eventually her symptoms resolved and she did not require a 
referral to the mental health clinic.  She was not currently 
on any medications.  She said that she continued to 
experience occasional waves of anxiety every few months, but 
these were not severe and were infrequent.  It was indicated 
that she was coping well with current psychosocial stressors.  
She did not have any other significant psychiatric 
complaints.  Following mental status examination, the 
examiner noted that the veteran's 1999 onset of anxiety 
symptoms was due to work-related stressors and that these 
symptoms remitted when the stressors were resolved.  Since 
then the veteran experienced infrequent waves of anxiety 
which occurred once every few months and which she described 
as a panicky feeling.  The examiner indicated that these 
episodes did not cause significant impairment in social or 
occupational functioning.  On Axis I, for reporting any 
psychiatric diagnosis, the examiner indicated there was no 
diagnosis.

The veteran was also given a VA gynecological examination in 
March 2001.  It was noted that she had been diagnosed in 1989 
as having an abnormal pap smear while she was stationed in 
Germany.  She underwent a colposcopy with biopsy which 
revealed evidence of mild dysplasia, but no treatment was 
rendered and she was followed for this condition.  Her pap 
smears were indicated as having returned to normal shortly 
after the initial diagnosis, and had been normal since that 
time.  Her last pap smear was in February 2001, and was 
normal.  It was noted that she had become pregnant in 1996, 
and at the time of her delivery was told that she had a cyst 
on her ovaries and was also diagnosed with hemorrhoids 
secondary to her pregnancy.  She stated that she currently 
had intermittent problems with recurrence of the hemorrhoids, 
and used an analgesic cream when she had a recurrence.  She 
was noted to have a caesarean scar which was well-healed but 
tender to palpation and blanched compared to the rest of her 
skin.  Her pelvic examination was normal, including the 
uterus, cervic, vagina, and adnexa.  Her rectal examination 
showed evidence of small skin tags around the perianal 
opening representing probable recurrent hemorrhoidal 
problems.  There was no evidence of thrombosis.  The 
examiner's diagnoses were abnormal pap smear in 1989 which 
had subsequently been normal, primary ceasarean section for 
fetal distress in 1996, development of hemorrhoids in 1996, 
and a well-healed surgical scar from a previous primary 
ceasarean section in 1996.  




II.  Analysis

With regard to the issues of service connection for 
dysplasia, and entitlement to a compensable rating for 
service-connected hemorrhoids, the file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate her claims.  Relevant medical records have 
been obtained.  She reports no recent treatment with regard 
to these conditions.  The veteran asserts that she was not 
given VA examinations for these conditions, but the evidence 
shows that such examinations were provided.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

1.  Service connection for dysplasia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records show that following an abnormal pap 
smear, the veteran was diagnosed with mild dysplasia of the 
cervix during active duty in 1994.  However, all subsequent 
pap smears have been normal, including the most recent pap 
smear of record from 2001.  The 2001 VA examination showed a 
normal pelvic examination, without evidence of dysplasia.  As 
a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a claimed condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  One 
requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F3d 1328 (1997).  
The competent medical evidence shows there is no current 
dysplasia, and thus service connection may not be granted.  

The preponderance of the evidence is against the claim for 
service connection for dysplasia.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Compensable rating for hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's hemorrhoids are currently rated as 
noncompensable.  External or internal hemorrhoids are rated 
as 0 percent when they are mild or moderate.  A 10 percent 
rating is assigned when they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The veteran's 2001 VA examinations show that she has skin 
tags in the perianal area as a result of past hemorrhoids, 
but there are no current hemorrhoids.  She relates that she 
experiences intermittent hemorrhoidal episodes, which she 
treats with an analgesic cream, although there is no medical 
evidence documenting recent hemorrhoidal flare-ups.

As the evidence does not show the presence of large or 
thrombotic hemorrhoids which are irreducible with excessive 
redundant tissue evidencing frequent recurrences, as required 
for a compensable rating, the Board finds that a compensable 
rating is not warranted.  The evidence as a whole indicates 
that hemorrhoids are no more than mild or moderate, and the 
condition is properly rated 0 percent under Code 7336.

The Board notes that this is an initial rating claim on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).  However, the evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's hemorrhoids have been 
compensably disabling.  Thus higher "staged ratings" are not 
indicated.

The preponderance of the evidence is against the claim for a 
compensable rating for hemorrhoids.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for dysplasia is denied.

A compensable rating for hemorrhoids is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran with regard to her claim for service connection for 
an anxiety disorder, and her claim for a compensable rating 
for service-connected headaches.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

With regard to a claimed anxiety disorder, service records 
show some episodes of anxiety symptoms.  The post-service VA 
examination indicated there was no psychiatric diagnosis.  
Yet in her subsequent notice of disagreement and substantive 
appeal, the veteran related that she remained on medication 
for anxiety, prescribed by Keesler Air Force Base Hospital.  
The veteran is a military retiree of the Air Force, was 
discharged from active duty at Keesler Air Force Base, and 
perhaps is being treated at the medical facility of this base 
as a military retiree.  An effort should be made to obtain 
any related post-service treatment records.

With regard to service-connected headaches, at the post-
service VA examination the veteran gave a subjective report 
of headaches and associated impairment, although objective 
findings were normal.  In her subsequent notice of 
disagreement and substantive appeal, the veteran related that 
she was taking medication for headaches which was prescribed 
by Keesler Air Force Base Hospital.  She is possibly being 
treated there as a military retiree, and an effort should be 
made to obtain any related post-service treatment records.  

In view of the foregoing, these issues are remanded to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, and dates of 
treatment) all VA, military, and other 
medical providers who have treated her, 
since her February 2001 release from 
active duty, for psychiatric problems 
(such as anxiety) and for headaches.  
This includes but is not limited to any 
such post-service treatment at Keesler 
Air Force Base Hospital.  The RO should 
then obtain copies of related medical 
records from identified sources.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for an anxiety 
disorder, and entitlement to a 
compensable rating for headaches.  If the 
claims are denied, the RO should provide 
the veteran with a supplemental statement 
of the case, and give her an opportunity 
to respond, before the case is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



